PER CURIAM.
This is an appeal from a post-final judgment in a long, drawn-out divorce case. The controversy centers around a wooden desk. We have reviewed all points raised on appeal and hold that the costs and attor*919neys’ fees incurred as a result of the motion to compel discovery should be assessed against the nonparty witnesses who necessitated the motion. Florida Rule of Civil Procedure 1.380(a)(4). All other matters have been considered and found to be without merit.
REVERSED AND REMANDED.
LETTS, BERANEK and HERSEY, JJ„ concur.